DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 April 2022 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hildreth (US Patent Number 608857).
Regarding claim 1, Hildreth discloses a seat frame, comprising: a rigid seat support member (A; described as wood or metal, which is viewed as “rigid” as claimed) having a rigid, planar surface (A is planar; see figures) for supporting a seat (including C, E, etc.); and a clamp member (B), wherein the seat support member is adjustably mounted on said clamp member (at least in that it is adjustable via the clamp), and wherein the seat frame is mountable via the clamp member on a seat frame support (a saddle post as described, if not shown) of a device on which a person can be seated.  
Regarding claim 8, Hildreth further discloses said clamp member is a single piece that is adapted to extend around a seat frame support, and wherein said clamp member has two legs that are adapted to be mounted on said seat support member (this is the general arrangement of member B; see figures).  

  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 9, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hildreth.  
Regarding claim 2, Hildreth discloses a device as explained above including a round pneumatic tube (C or E for instance) that would appear to have a donut shape with a central hole, wherein said tube is removably secured to said seat support (it would be capable of removal), but this may not be explicit.  However, as changes in shape require only routine skill in the art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the tube shaped as claimed based on normal variation to improve fit, comfort, or support for various users.
Regarding claim 9, Hildreth discloses a seat frame as explained above including said clamp member is a two-piece member that is adapted to extend around a seat frame support, but may not clearly disclose the leg arrangement as claimed.  Such clamps are well-known in the art however, and as duplication and rearrangement of components requires only routine skill in the art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the arrangement as claimed based on normal variation to improve safety, comfort, and support for various users.
Regarding claims 17 and 18, Hildreth further discloses a cover (F) is provided for said tube, wherein said cover is adapted to be secured to said seat support member in a strapless manner (this is the general arrangement).  
Regarding claim 19, Hildreth discloses a seat frame structurally as explained above but may not explicitly discloses “method” of mounting.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to mount the seat frame as claimed because the normal use of the device would typically encompass the steps as set forth.

Claims 3-5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hildreth in view of Ballard (US Patent Number 5074618).
Regarding claims 3-5, Hildreth discloses a device as explained above but does not clearly disclose the support member as a two-part member or related details.  Ballard discloses a related device including a seat support member (12 and/or 36, etc.) that is a two-part member (various combinations would be viewed as such), wherein said seat support member comprises mating halves, each of which comprises two legs that are bent at right angles relative to one another (members 36 for instance are arranged in this manner), wherein when said mating halves are placed together, first legs of each extend away from one another for supporting the seat (see figures), and wherein second legs of each extend asway from said support member and wherein a clamp member (including 30 and/or 38) is mounted on said second legs.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide members as taught by Ballard in Hildreth’s device because this could provide a more stable, secure, and configurable arrangement to improve comfort and support for various users.  Note that regarding the shape (“round disk”), the arrangement would broadly be viewed as meeting this limitation, but further, as changes in shape require only routine skill in the art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the shapes as claimed based on normal variation to improve fit, comfort, or support for various users.
Regarding claim 10, Hildreth discloses a device as explained above but does not clearly disclose adjustable mounting as claimed.  Ballard further discloses adjustable mounting of said seat support member on said clamp member is accomplished by providing at least one slot in said seat support member, and wherein said clamp member is provided with legs that are attached to said seat support member via said at least one slot (members 36 have slots formed therein that mount to legs of member 30; see figures and the third full paragraph of column 4 for instance).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide mounting as taught by Ballard in Hildreth’s device because this could provide a stable, yet more configurable arrangement to improve comfort and support for various users.

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hildreth in view of Howard (US Patent Number 5524961).  Hildreth discloses and/or renders obvious a seat frame as explained above but does not explicitly disclose end members or hook and loop arrangements.  Such are well-known in the art as shown by Howard who discloses a related device including end members at an end of a seat support member that would be capable of providing attachment of an identification device (the far ends of 20 for instance would be useable as such), and a tube/cover arrangement secured to a seat support member via hook and loop straps (see the first paragraph of the Detailed Description of the Invention section for instance).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide end members and a hook and loop arrangement as taught by Howard in Hildreth’s device because this could improve safety, comfort, and convenience for various users.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP F GABLER whose telephone number is (571)272-2155. The examiner can normally be reached Mon-Fri 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP F GABLER/Primary Examiner, Art Unit 3636